Citation Nr: 0010696
Decision Date: 05/26/00	Archive Date: 09/08/00

DOCKET NO. 98-18 059A              DATE MAY 26, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

ORDER

The following corrections are made in a decision issued by the
Board in this case on April 21, 2000:

On page 4, CONCLUSIONS OF LAW, paragraph 1, "The criteria for a
disability rating in excess of 60 percent for herniated nucleus
pulposus, L5-S 1, postoperative, with degenerative changes, have
been approximated" should be corrected to read "The criteria for a
disability rating of 60 percent for herniated nucleus pulposus, L5-
S1, postoperative, with degenerative changes, have been
approximated."

On page 21, ORDER, paragraph 1, "Entitlement to a disability rating
in excess of 60 percent for herniated nucleus pulposus, L5 - S1,
postoperative, with degenerative changes, is granted, subject to
controlling regulations affecting the payment of monetary awards"
should be corrected to read "A disability rating of 60 percent for
herniated nucleus pulposus, L5 - S1, postoperative, with
degenerative changes, is granted, subject to controlling
regulations affecting the payment of monetary awards.

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals 





Citation Nr: 0010696  
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-18 059A)     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for a herniated nucleus pulposus, L5-S1, 
postoperative, with degenerative changes.

2.  Whether new and material evidence has been submitted, and 
if so, whether the veteran is entitled to service connection 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
August 1998 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, which increased 
the disability rating assigned to the veteran's service-
connected herniated nucleus pulposus from 20 percent to 40 
percent.  In the same decision, the RO denied a claim of 
service connection for bilateral hearing loss based on a 
finding that new and material evidence had not been submitted 
to warrant reopening said claim, which was previously denied 
by an RO decision issued in December 1973.

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Since 
the regulations provide for a disability rating greater than 
40 percent for herniated nucleus pulposus with degenerative 
changes, the issue regarding the veteran's herniated nucleus 
pulposus remains on appeal.

The RO's August 1998 decision also denied entitlement to 
service connection for tinnitus.  The record reflects that 
the veteran has not submitted a notice of disagreement with 
that decision.  A claimant's timely filed notice of 
disagreement initiates an appeal of an adjudicative 
determination by the agency of original jurisdiction and 
expresses the desire to contest the result of such an 
adjudication.  As the veteran has not addressed the issue of 
entitlement to service connection for tinnitus in either a 
notice of disagreement or in any other communication received 
since the RO issued the August 1998 decision, the issue of 
entitlement to the same is not now before the Board.  See 
38 C.F.R. §§ 20.200, 20.201 (1999).

The veteran appeared for a personal hearing before the RO in 
January 1992.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for a disability rating in 
excess of 40 percent for a herniated nucleus pulposus, L5-S1, 
postoperative, with degenerative changes, has been obtained.

2.  Competent and probative evidence demonstrates chronic low 
back pain, continuing neuropathy, and an absent ankle jerk.

3.  The symptomatology of the service-connected back disorder 
is not characterized by periods of sustained relief.

4.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss was last denied by the RO in 
December 1973; the veteran was notified of this decision, but 
did not appeal.

5.  Since the RO's December 1973 decision, new evidence 
bearing directly and substantially on the veteran's claim has 
been obtained which provides a current diagnosis of bilateral 
hearing loss.

6.  There is no competent evidence which causally links the 
current diagnosis of bilateral hearing loss to the veteran's 
period of active service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 
percent for herniated nucleus pulposus, L5-S1, postoperative, 
with degenerative changes, have been approximated.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (1999).

2.  The RO's December 1973 decision denying the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. 
§ 19.153 (1973).

3.  Evidence submitted since the RO's December 1973 decision 
is new and material, and the veteran's claim of entitlement 
to service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

4.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service medical records reflect that the veteran 
complained of a lower back injury in August 1967 after he 
fell on his tailbone while on active duty.  X-ray 
examinations at that time were negative.  Diagnosis at that 
time was mechanical lower back pain.  

Service medical records are negative for showing any 
diagnosis or treatment related to hearing loss.  When the 
veteran reported his medical history during the February 1964 
examination on induction into service, he opined that his 
health was "good."  He answered "no" when reporting on 
whether he had ever experienced ear trouble. 

On audiological evaluation performed during a reenlistment 
examination in April 1967 induction examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
-5
-10
LEFT
-5
-5
-5
-5
-5

Audiological testing was not performed during the veteran's 
separation examination in March 1968, but the service 
examiner noted that the veteran's ears were "normal."  

The veteran filed a claim for a "lower back condition" in 
February 1969.  He presented for VA examination in June 1969, 
which revealed a slight right pelvic tilt and compensatory 
lumbar scoliosis, apex to the right.  Diagnosis was history 
of low back strain with no residuals, and scoliosis of the 
lumbar spine due to congenital shortening of the right lower 
extremity.  

In a July 1969 decision by the RO, it was held that service 
connection was in order for low back strain with the minimal 
findings of VA examination.  The veteran was awarded service 
connection for history of low back strain, evaluated as zero 
percent disabling. 

Reports of X-ray examination, dated in February 1973, were 
obtained which showed narrowing of the L2-3 joint space.  In 
March 1973, the veteran was hospitalized at a VA medical 
facility, and underwent lumbar laminotomy and diskectomy 
after being diagnosed with a herniated nucleus pulposus at 
L5-S1.  Based on the VA hospitalization records, the RO 
increased the zero percent rating previously awarded for low 
back strain to a 40 percent evaluation for a herniated 
nucleus pulposus, L5-S1, postoperative.

In July 1973, the veteran submitted a request (VA Form 21-
4138) that his herniated nucleus pulposus be reevaluated, 
asserting that his lower back disorder had increased in 
severity and warranted a disability rating in excess of 40 
percent.  The veteran also reported that he was told by a 
service physician that he had suffered a 10 percent loss of 
hearing bilaterally during his service.

In December 1973, the RO issued a decision which denied the 
veteran's claim for an increased rating for a herniated 
nucleus pulposus.  In the same decision, the RO denied the 
veteran's claim based on bilateral hearing loss, finding that 
hearing loss was "not shown by the evidence of record."  
The veteran did not appeal the denial of either claim.

The veteran underwent follow-up VA examination in March 1988, 
during which he complained of extreme pain in the lower and 
upper areas.  The veteran reported to the VA examiner that he 
had been working as a truck driver from 1973, the year of his 
lower back surgery, to November 1987, when he reinjured his 
lower back while escaping from a fire at a truck stop.  The 
VA examiner noted that the veteran's complaints of back pain 
appeared to be related to the November 1987 industrial 
injury.  

The veteran also underwent VA neuropsychiatric examination in 
March 1988, during which he reported that symptoms of 
numbness in his hands and right shoulder had manifested after 
he escaped the fire in 1987.  He also stated that "two years 
ago," his second wife murdered two of his children before 
committing suicide.

In a rating decision dated in April 1988, the RO noted the 
findings of the March 1988 VA examination, and concluded that 
since the veteran gave a history of active work from 1973 to 
1987, "in all probability, he had no significant disability 
up until the date of the industrial accident."  
Consequently, the disability rating assigned to the veteran's 
service-connected herniated nucleus pulposus was reduced from 
40 percent to zero percent. 

Private medical records reflect that the veteran presented 
for treatment in May 1998 with complaints related to the 
truck stop fire, including problems with his lungs, skin, and 
cervical and lumbar spine.  He was diagnosed at that time 
with cervical radiculopathy.  The private medical records 
reflect that in May 1988, the veteran underwent an anterior 
cervical diskectomy, anterior cervical fusion of C4-5 and 
C5-6 with allograft.

The veteran filed another request for an increase in the 
rating assigned to his herniated nucleus pulposus in July 
1990.  He submitted private medical records, including 
February 1988 electromyography (EMG) results which showed 
bilateral L5-S1 radiculopathy and no peripheral neuropathy.  
Magnetic resonance imaging (MRI) performed in March 1988 
revealed grade 1 spondylolisthesis with marked degenerative 
changes and concentric disc bulge at L5-S1, but no 
herniation.

The veteran was afforded VA examination in January 1991, 
which revealed postoperative status lumbar laminectomy and 
diskectomy with residual chronic pain and areflexia, left 
ankle.  On additional VA examination in April 1991, the 
veteran was diagnosed with status post excision of herniated 
nucleus pulposus at L5-S1, with possible spinal stenosis; 
moderately symptomatic.  X-ray examination in April 1991 
showed narrowing of the intervertebral space in between L5-
S1, some degenerative changes in the lumbar spine, and 
osteophytes in the lower lumbar vertebral bodies were noted.  
The veteran also underwent VA neurology examination in April 
1991, which found left L5-S1 radiculopathy with sensory, 
motor, and reflex abnormalities, as well as gait 
difficulties.  

After review of the 1991 VA examinations and additional 
private medical records, the RO issued a May 1991 decision 
which increased the evaluation of the veteran's herniated 
nucleus pulposus from zero percent to 10 percent.  The 
veteran initiated a timely appeal of that decision.

During a personal hearing held in December 1991, the veteran 
testified that he suffered from continuous pain and 
occasional muscle spasm due to his low back disability.  He 
further stated that he sustained injuries to his cervical 
spine in a work-related accident in November 1987.  He 
maintained that his low back condition was not the result of 
or worsened by the subsequent injury in 1987.  

After appellate review, the Board issued a decision in March 
1994 which held that, pursuant to the criteria under 
Diagnostic Code 5293, the veteran was entitled to an 
increased rating as his symptoms more nearly approximated the 
criteria for a 20 percent evaluation.  

EMG tests were performed at a VA facility in November 1995, 
which showed general sensory motor peripheral neuropathy 
affecting predominantly the lower extremity, manifested by 
left calf atrophy and absent left ankle reflex, noted as 
consistent with an old, affluent radiculopathy.  The EMG 
tests revealed no evidence of acute radiculopathy or acute 
denervation.
 
VA medical reports were obtained reflecting that the veteran 
was hospitalized for seven days in March 1996 in order to 
undergo neurological examination.  The veteran complained of 
progressive numbness and weakness of his left lower and left 
upper extremities.  He reported that his low back pain 
radiated to his left thigh and calf.  His lower back pain was 
constant, with acute exacerbations, particularly in cold 
weather, when bending forward, or when lifting objects above 
his shoulders.  

Neurological examination in March 1996 showed that the tone 
of the veteran extremities was within normal limits times 
four.  The strength of his hand grip was 4 bilaterally.  
Elbow flexion, elbow extension, shoulder abduction, and 
finger abduction and adduction of the right upper extremity 
were all 5/5.  On the left upper extremity, elbow flexion was 
4-, elbow extension was 3+, finger adduction was 4-, and 
shoulder abduction was 5.  Hip flexion, knee flexion, ankle 
dorsiflexion, and ankle plantar flexion were 5/5 on the right 
lower extremity; right knee extension was 4+.  On the left 
lower extremity, hip flexion and knee extension were 4+, knee 
flexion was 5, ankle dorsiflexion was 4, and ankle plantar 
flexion was 4+.  Reflexes were not elicited in the right 
upper extremity.  Knee jerks were 2 bilaterally.  Ankle jerk 
was two on the right; no ankle jerk was elicited on the left.  
Sensation to pinprick was decreased on the left proximal arm, 
the left distal thigh, the proximal leg, and on the left 
foot.  The VA hospitalization record reflects that the 
veteran did not undergo MRI due to claustrophobia.  It was 
noted that EMG and nerve conduction studies produced the same 
results as those obtained in November 1995.  The VA hospital 
discharge summary noted the veteran's loss of his wife and 
children, and noted his involvement in the truck stop fire.  
It was noted that the symptoms of numbness manifested after 
he was involved in the fire, "so it is possible that there 
may be a psychological component to his symptoms."

The veteran presented for VA general examination in January 
1998.  He complained of continuing lower back pain, radiating 
into both legs and causing numbness bilaterally.  He also 
complained of pain in his hips and underneath his left foot.  
He used a cane while ambulating, and walked slowly with a 
limp on the left side.  Musculoskeletal examination revealed 
that the veteran was able to bend forward to 70 degrees, and 
was able to posteriorly extend his back 10 degrees.  He was 
able to twist to 35 degrees, and his upper extremities had a 
full range of motion without any limitation.  Reflexes in the 
upper extremities were noted as normal; reflexes in both 
lower extremities were noted as hyperactive, without any 
absence of reflexes.  Diagnoses were degenerative cervical 
disease, status post cervical fusion; and lumbosacral 
degenerative disc disease, status post laminectomy, with 
numbness of the upper extremities and pain down his lower 
extremities and hips.  X-ray examination revealed loss of 
lumbar lordosis, and degenerative disease changes involving 
mainly the level between L5-S1.  The veteran reported that he 
first experienced hearing loss in 1967, which he related to 
acoustic trauma he experienced as a rifle range coach.  He 
stated that he did not wear hearing aids, and reported that 
he did not have any problems communicating with people due to 
hearing loss.  Examination of the veteran's ears revealed 
that his tympanic membranes were easily visualized, and were 
moderately thickened.  Diagnosis was hearing loss with 
tinnitus.

In March 1998, the veteran's representative informed the RO 
that the veteran desired an increased rating for his service-
connected herniated nucleus pulposus.  The representative 
also stated that the veteran wanted to reopen his claim of 
service connection for bilateral hearing loss, to include 
consideration of tinnitus.

The veteran was afforded VA orthopedic, ear disease, and 
audiological examinations in May 1998.  Orthopedic 
examination revealed some loss of the lumbosacral curvature.  
The veteran was able to tilt his upper torso approximately 30 
degrees right and left.  He could rotate his upper torso 
approximately 40 degrees right and left.  He could flex the 
upper torso to bring it to 70 degrees with the vertical.  The 
veteran had 1+ reflexes to the knees which were equal 
bilaterally.  He had a 1+ ankle jerk on the right; the left 
ankle was areflexic.  He had a mixed sensory disturbance to 
the lower extremity which was not segment related.  He had 
equal strength of the knees, ankle dorsiflexors, and great 
toe dorsiflexors.  Lower extremity atrophy was not detected.  
Diagnosis was postoperative status lumbar laminectomy and 
diskectomy for a herniated nucleus pulposus; with some 
residual areflexia of the left ankle and chronic back pain 
secondary apparently to osteoarthritic changes.  X-ray 
examination showed marked disc space narrowing, end plate 
sclerosis, and osteophytosis at the L5-S1 level.  Anatomic 
alignment was maintained throughout the lumbar spine, with 
evidence of minimal right convex curvature.  The remaining 
disc spaces appeared preserved; spondylolysis and/or 
spondylolisthesis were not evidenced.  Diagnosis on X-ray 
examination was degenerative disc changes at the L5-S1 level.

At the May 1998 VA ear disease examination, the veteran 
reported that he first noted his hearing loss at his 
separation from service, when he was told by a service 
examiner that he incurred "10 percent hearing loss."  The 
veteran reported that he had experienced an ear infection 
only once, which was bilateral and occurred in the prior 
year.  The veteran reported that his hearing loss was due to 
exposure to excessive noise on the rifle range and bombing in 
Vietnam.  He denied wearing hearing aids.  He stated that his 
hearing had a tendency to wax and wane, and was worse on some 
days more than others.  The VA physician noted that the 
veteran had a considerable amount of problem with background 
noise, but had no problem when he was spoken to, one on one, 
from his front.  It was noted that the veteran had problems 
with reception if someone spoke to him from behind.  
Diagnosis was bilateral hearing loss.

At the May 1998 audiological examination, the veteran again 
reported that he first experienced hearing loss in during 
service in 1967 when he was a rifle range coach.  He stated 
that his in-service acoustic trauma included exposure to 
gunfire, heavy machinery, aircraft, and ground power units.  
He reported a history of bilateral ear infections, with the 
last episode occurring in 1997.  On audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
60
LEFT
10
15
15
35
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 in the left ear.  The VA 
audiologist reported that the veteran exhibited mild to 
moderately severe high-frequency sensorineural hearing loss 
at 3,000 and 4,000 Hertz bilaterally.  Intertest consistency 
was good in both ears.

After consideration of the May 1998 VA examinations, the RO 
issued an August 1998 decision which found that said medical 
evidence demonstrated that the veteran experienced recurring 
attacks of severe intervertebral disc syndrome with only 
intermittent relief.  Accordingly, the disability rating 
assigned to the veteran's herniated nucleus pulposus was 
increased from 20 percent to 40 percent under Diagnostic Code 
5293.  In the same decision, the RO held that although a 
current hearing loss diagnosis was shown, the additional 
evidence submitted in support of hearing loss claim failed to 
establish a reasonable probability that said disorder was 
incurred in service or within the applicable post-service 
presumptive period.  Thus, the veteran's claim for bilateral 
hearing loss was denied.  The RO also denied a claim of 
service connection for tinnitus, holding that the evidence 
did not show a link between the current diagnosis of tinnitus 
and the veteran's military service.  

The veteran initiated the instant appeal in August 1998, 
noting specifically that his disagreement was only with the 
RO's decision to evaluate his herniated nucleus pulposus as 
40 percent disabling, and with the decision to deny reopening 
the claim of service connection for bilateral hearing loss.  
The veteran did set forth any disagreement with the denial of 
his claim of service connection for tinnitus.

The RO obtained additional evidence subsequent to the August 
1998 decision, consisting of VA outpatient reports, 
radiographic reports, and summaries dated between March 1996 
and June 1999.  A medical summary dated in November 1998 
reflects that the veteran presented to be fitted with hearing 
aids.  The additional evidence is negative for any findings 
related to the veteran's herniated nucleus pulposus.

Legal Criteria for the Increased Rating Claim.  Under the 
applicable criteria, disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations, mandating an 
evaluation of the complete medical history of the veteran's 
claimed disability, operate to protect veterans against 
adverse decisions based on a single, incomplete or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  38 C.F.R. §§ 4.1, 4.2 (1999); Schafrath, 1 Vet. 
App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (1999); 
where there is a question as to which or two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (1999); and evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (1999); Schafrath, 1 Vet. App. 
589.  In any case, with particular regard to the veteran's 
request for an increased schedular evaluation, the Board will 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran is currently rated under Diagnostic Code 5293, 
which provides that a 60 percent rating is warranted for 
intervertebral disc syndrome when it is pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 40 
percent rating is warranted for intervertebral disc syndrome 
when it is severe; recurring attacks, with intermittent 
relief.  An evaluation of 60 percent is the highest possible 
rating under Diagnostic Code 5293.

Pursuant to the criteria set forth in Diagnostic Code 5292, 
pertaining to limitation of motion of the lumbar spine, a 40 
percent rating is warranted when limitation is severe.  An 
evaluation of 40 percent is the highest possible rating under 
Diagnostic Code 5292.

Under the criteria set forth in Diagnostic Code 5295, 
pertaining to lumbosacral strain, a 40 percent disability 
rating is warranted when lumbosacral strain is severe; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  An 
evaluation of 40 percent is the highest possible rating under 
Diagnostic Code 5293.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (1999).  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (1999).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59 (1999).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 (1999) must be considered.  In other 
words, while several diagnostic codes may apply in the 
instant case, "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  In this 
context, VAOPGCPREC 36-97 (December 12, 1997) noted that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the spine may cause limitation of motion.  A claimant, 
however, could not be rated under DC 5293 based upon 
limitation of motion and also be rated under another code 
based on limitation of motion such as Diagnostic Code 5292, 
because to do so would constitute pyramiding.  

Analysis of the Increased Rating Claim. 

VA has obtained the pertinent medical records from the 
veteran's VA and private physicians, and the veteran has not 
identified any additional pertinent evidence that is not of 
record, or that has not yet but can be obtained.  The Board 
is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist him as 
mandated by 38 U.S.C.A. § 5107.

VA examinations and private medical findings do not report 
findings of muscle spasm about the low back.  Muscle spasm, 
however, is only one criterion for a 60 percent rating.   It 
is also true that no physician has recently described the 
disability as "pronounced."  On the other hand, there is no 
competent assessment that the disorder is less than 
pronounced.  His symptoms plainly have been persistent.  He 
has articulated problems with continuing pain, and the 
medical data over the past few years do not contradict the 
presence of chronic pain attributable to the service-
connected low back disorder.  For example, the orthopedic 
examiner in May 1998 specifically diagnosed "chronic" pain 
stemming from the service-connected disorder.  (The grant of 
service connection includes degenerative changes.)  

It is also apparent that an absent left ankle jerk represents 
more than an isolated finding as it was detected when he was 
hospitalized in March 1996 and again in May 1998.   The 
question whether he experiences "little" intermittent relief 
is a closer call, and the record is admittedly less than 
unambiguous.  The veteran related in May 1996 about the time 
he filed his claim for an increase that he had been receiving 
inpatient and outpatient treatment since January 1995.  The 
relevant medical reports from mid-1996 do not expressly 
comment on this element but are not inconsistent with the 
conclusion that there has been no sustained relief.  
Certainly, his physicians have been persuaded that his back 
pain is chronic.  It is not a requirement that all the 
criteria of a rating be established for the assignment of 
that particular evaluation.   38 C.F.R. § 4.7.


New and Material Evidence Criteria and Analysis.  As noted 
above, the veteran's claim of entitlement to service 
connection for bilateral hearing loss was last denied in 
December 1973.  The veteran was properly notified of that 
determination, and he did not appeal.  As such, the December 
1973 decision became final pursuant to applicable VA law and 
regulations in effect on that date.  38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. § 19.153 (1973). 

However, despite the finality of a final decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or obtained with respect 
to the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Board notes that in the RO's August 1998 decision, and in 
the October 1998 statement of the case, the veteran was 
provided with both the definition of "new and material 
evidence" contained in 38 C.F.R. § 3.156(a), and also with 
the definition of "new and material evidence" from Colvin 
v. Derwinski, 1 Vet. App. 177 (1991).  The articulated basis 
for the RO's determination as to whether the veteran had 
submitted "new and material evidence" was based on the 
Colvin standard of whether the new evidence would provide a 
reasonable possibility of changing the outcome since 
overruled by the Court of Appeals for the Federal Circuit in 
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
Federal Circuit in Hodge has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Notably, the RO applied the Hodge standard when 
it issued a supplemental statement of the case in April 1999.

The Court, in Elkins v. West, 12 Vet. App. 209 (1999), 
announced post-Hodge a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

In Evans v. Brown, 6 Vet. App. 523 (1996), the Court stressed 
that the newly presented evidence need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for that last final disallowance, i.e., whether the medical 
evidence supports a current finding of bilateral hearing 
loss, and whether medical evidence establishes a link between 
a current diagnosis and any medically demonstrated in-service 
hearing disorder.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The first task the Board must discharge under Elkins is to 
determine whether the claimant has submitted new and material 
evidence to reopen the bilateral hearing loss claim.  In this 
context, the Board notes that the case law directs that the 
"evidence" to be considered is that which has been 
submitted to VA since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 6 
Vet. App. 523. 529 (1996).  The December 1973 denial of the 
veteran's claim was based on review of service medical 
records, VA examination in June 1969, and VA outpatient 
treatment records dated between March and April 1973.  The 
veteran did not perfect an appeal of that decision.  Thus, 
the notice of the December 1973 decision constitutes the last 
final denial of the bilateral hearing loss claim on any 
basis.

In this case, the additional evidence presented includes 
diagnoses of bilateral hearing loss.  The Board finds that 
the additional evidence is new in that it provides support 
for the claim for service connection for bilateral hearing 
loss.  This material bears directly and substantially on the 
specific matter at issue.  Further, the evidence presented is 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.  See 38 C.F.R. § 
3.156.  Moreover, the veteran's statements to his medical 
examiners are sufficient to reopen his claim because they 
arguably contribute to a more complete picture of the 
circumstances surrounding the origin of his hearing loss.  
See Hodge, 155 F.3d at 1363.  Accordingly, the Board 
concludes that the additional evidence presented since the 
RO's December 1973 decision is new and material, and the 
claim for service connection for bilateral hearing loss is 
reopened.

Well-Grounded Claim Criteria and Analysis.  Pursuant to 
Elkins, now that the Board has decided to reopen the 
veteran's claim, it must further determine whether said claim 
is well grounded.  A person who submits a claim to VA has the 
burden of providing evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) and see Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990) (defining a well-grounded claim as 
one that is plausible; a claim that is meritorious on its own 
or capable of substantiation).  

A well-grounded claim generally requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

The Board is not free to judge the weight or credibility of 
the evidence at the well-groundedness stage, except to the 
extent that it may determine certain evidence to be 
inherently incredible or beyond the competence of the 
witness.  See Justus, 3 Vet. App. at 513; King (Roderick) v. 
Brown, 5 Vet. App. 19, 21 (1993); Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  At the well-groundedness stage all evidence 
not, on its face, inherently incredible or beyond the 
competence of the witness is presumed credible.  At this 
threshold stage, the Board generally ought not to weigh the 
evidence, consider the negative evidence, or perform any 
screening function whatsoever: the lodestar of a well-
groundedness determination as to a service connection claim 
is whether the veteran has presented a plausible claim based 
upon medical and other evidence presumed to be credible -- a 
claim "capable of substantiation."  Murphy, supra.

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The determination as to whether the veteran has a hearing 
loss disability for VA purposes is governed by 38 C.F.R. § 
3.385, which states that hearing loss shall be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  The 
Court has indicated that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).

Based on the facts of this case, the Board holds that the 
veteran has not satisfied his initial burden of submitting a 
well-grounded claim for bilateral hearing loss.  Although the 
Board notes that the veteran has asserted his belief that a 
current diagnosis of bilateral hearing loss is related to an 
in-service occurrence of acoustic trauma, such lay testimony 
does not constitute competent evidence , inasmuch as opinions 
regarding such matters require medical expertise.  See 
Espiritu, 2 Vet. App. at 494.  In the instant case, there are 
competent and current diagnoses of bilateral hearing loss.  
However, no competent evidence has been received which 
expressly links the current diagnosis of bilateral hearing 
loss to the veteran's service.  Medical evidence is required 
to establish such a relationship, and the veteran's 
assertions regarding these matters are not sufficient to 
establish a well-grounded claim.  Id.

Similarly, the Board has considered the veteran's contention 
that he was told he suffered a "ten percent hearing loss" 
by at least one physician during his military service.  In 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court held 
that a lay person's account of what a medical professional 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette, 8 Vet. 
App. at 77.  Consequently, the veteran's account of what a 
doctor told him during service is not entitled to probative 
value in the instant case.  Thus, the Board finds that, while 
the veteran is competent to provide evidence as to the 
symptoms of acoustic trauma he allegedly experienced in 
service, his own contentions that such symptoms resulted in a 
diagnosis of bilateral hearing loss by a medical professional 
during service are not competent toward establishing the 
second prong of Caluza, i.e., medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury.  See Robinette, supra.

As they relate to the claim of service connection for 
bilateral hearing loss, the additional medical records 
reflecting diagnosis and treatment at VA medical facilities 
simply reflect that the veteran presented with complaints 
related to hearing loss and was treated for the same 
approximately 30 years after service.  Significantly, no 
medical evidence is of record which expressly links the 
current diagnosis of bilateral hearing loss to the veteran's 
service.  While medical records added to the file since 1973 
have been found to be sufficient to reopen the veteran's 
claim for bilateral hearing loss, the Board finds that these 
records do not provide the specific evidence needed in order 
to establish a well-grounded claim.

The Board is aware that a VA progress report dated in March 
1996 noted that the veteran complained of "hearing loss . . 
. which he attributed to the high noise intensity which he 
was exposed to in Vietnam."  Similarly, the physician 
conducting VA examination in May 1998 referred to the 
veteran's bilateral hearing loss as having been manifest 
"since the time of his separation, when he was given 10 
[percent] hearing loss in 1968."  Notably, this is the only 
evidence of record which alludes to the duration and/or 
etiology of the veteran's hearing disorder.  However, the 
Board notes that the March 1996 and May 1998 VA medical 
records appear to be based upon recitation of lay history by 
the veteran, and therefore do not 



constitute competent medical evidence that the veteran's 
current hearing loss is related to his service.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence". . . and cannot 
enjoy the presumption of truthfulness accorded by [Justus, 
supra.]).  Here, the medical evidence of record does contain 
references to a lay history of in-service acoustic trauma.  
However, no diagnosis of record has enhanced the veteran's 
history by an additional medical comment by a physician that 
relates the diagnosis of bilateral hearing loss to any in-
service acoustic trauma. 

Additionally, because the Board finds that, based on the 
evidence of record, the veteran's claim for service 
connection for bilateral hearing loss is not well grounded, 
it follows that he cannot invoke VA's duty to assist in the 
development of his claim.  As the Court stated in Winters, 12 
Vet. App. at 206, "absent a well-grounded claim, the 
adjudication process must come to a screeching halt."  In 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994), the Court 
scolded VA for proceeding to assist a claimant in developing 
his claim without paying sufficient heed to the determination 
as to whether the claim brought met the statutory 
requirements to be well grounded.  Inasmuch as the veteran's 
claim is not well grounded, the Board has no authority to 
order additional development.


ORDER

Entitlement to a disability rating in excess of 60 percent 
for herniated nucleus pulposus, L5-S1, postoperative, with 
degenerative changes, is granted, subject to controlling 
regulations affecting the payment of monetary awards.

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.

Service connection for bilateral hearing loss is denied.



           
     John E. Ormond, Jr.
     Member, Board of Veterans' Appeals



 
- 15 -


- 24 -


